
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1770
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2010
			Mr. Turner submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Honoring the passing of the Honorable
		  Richard Charles Albert Holbrooke, a top ranking United States diplomat,
		  magazine editor, author, professor, Peace Corps official, and investment
		  banker.
	
	
		Whereas the Honorable Richard Charles Albert Holbrooke
			 succeeded in bringing resolution to many difficult assignments over a career
			 that spanned continents and decades;
		Whereas the Honorable Richard Charles Albert Holbrooke
			 began his diplomatic work as a young Foreign Service officer in Vietnam in 1962
			 and ended it serving as the President's Special Representative to Afghanistan
			 and Pakistan, serving 5 different presidential administrations in every corner
			 of the globe;
		Whereas the Honorable Richard Charles Albert Holbrooke was
			 the only person to have held the position of Assistant Secretary of State for 2
			 different regions of the world, Asia from 1977 to 1981 and Europe from 1994 to
			 1996;
		Whereas the Honorable Richard Charles Albert Holbrooke had
			 one of the most distinguished diplomatic careers in the Nation’s history and
			 served as a strong advocate for United States national security interests in
			 Asia, Europe, and the Middle East;
		Whereas the Honorable Richard Charles Albert Holbrooke was
			 a skilled United States diplomat who forged a historic deal to end Europe's
			 bloodiest conflict since World War II;
		Whereas the Honorable Richard Charles Albert Holbrooke is
			 best known as the chief architect of the 1995 Dayton Peace Accords, the peace
			 treaty that ended the Balkans War that threatened to destabilize Europe and
			 resulted in the death of approximately 250,000 people, and the displacement of
			 more than 2,000,000 men, women, and children;
		Whereas the Honorable Richard Charles Albert Holbrooke was
			 awarded the Dayton Peace Prize in 2005 crediting his success in part to the
			 support he received from the citizens of Dayton for helping move forward the
			 negotiations at Wright-Patterson Air Force Base;
		Whereas the Honorable Richard Charles Albert Holbrooke’s
			 passing on December 13, 2010, came almost 15 years to the day after the
			 December 14, 1995, signing of the Dayton Peace Accords that bears his indelible
			 imprint;
		Whereas the Honorable Richard Charles Albert Holbrooke
			 will be remembered for his forceful personality, command of the facts,
			 brilliance, wit, and skill that amazed and at times intimidated both friends
			 and opponents at the negotiating table; and
		Whereas with the passing of the Honorable Richard Charles
			 Albert Holbrooke, the United States has lost an outstanding diplomat and public
			 servant: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the passing of the Honorable Richard
			 Charles Albert Holbrooke, a distinguished diplomat and public servant;
			 and
			(2)respectfully requests that the Clerk of the
			 House transmit an enrolled copy of this resolution to the family of the
			 Honorable Richard Charles Albert Holbrooke.
			
